Citation Nr: 0032691	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-31 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensable ratings for shell fragment 
wound scars of the neck and the left mastoid area.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to Muscle Group XXII (MG XXII).  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to increased ratings.  

The veteran has raised a claim for service connection for 
headaches secondary to his service-connected shrapnel wounds.  
This is referred to the RO.   

On review of this case it is noted that in January 1946 the 
RO granted service connection for residuals of multiple 
gunshot (shrapnel) wounds and rated them together at 10 
percent.  In December 1946 the RO provided separate ratings 
for the various wounds and assigned a 10 percent rating for 
moderate wound of Muscle Group XXII, left mastoid, with mixed 
deafness (hearing noted to be normal for rating purposes).  
The disability was rated under Diagnostic Code 5322, the code 
for the muscle group injury.  The rating was subsequently 
raised to 30 percent and later reduced to 10 percent, the 
reduction having been upheld by the Board.  

In a January 1993 claim for increase the veteran asked, in 
part, for an increased rating for his hearing loss.  In an 
April 1993 rating decision, after the veteran was afforded an 
audiological evaluation, the RO confirmed the 10 percent 
rating, then characterizing the disability as shell fragment 
wound, left mastoid region, with defective hearing.  The 
rating was assigned under Code 6299-6206 (by analogy as 
mastoiditis) from July 21, 1957.  Code 6206 provides that 
mastoiditis should be rated on hearing loss.  The RO 
acknowledged that the 10 percent rating was protected under 
38 C.F.R. § 3.951  

When this case was before the Board in March 1998, it was 
remanded to the RO for additional evidentiary development and 
for the RO to provide separate ratings for the veteran's 
hearing loss, damage to Muscle Group XXII, and the related 
scars.  The Board pointed out that the April 1993 rating 
decision had not included the damage to Muscle Group XXII, 
which actually had been the basis for the compensable rating 
since the 1940s and was thus protected.  38 C.F.R. § 3.951.  
In pertinent part, the RO, in a March 2000 rating decision, 
assigned the following ratings: Left mastoid region shell 
fragment wound with defective hearing, Code 6299-6200, 10 
percent from July 1957 to January 28, 1993; Shell fragment 
wound residuals with damage to Muscle Group XXII, Code 5322, 
10 percent from January 28, 1993; and bilateral hearing loss, 
Code 6100, zero percent from January 28, 1993; and shell 
fragment wound scars on the left neck and behind the left 
ear, zero percent from January 28, 1993.  However, it must be 
emphasized that the muscle group injury has actually been 
rated as at least 10 percent disabling since the 1940s 
despite the notation on the 1993 rating decision that omitted 
the muscle injury and incorrectly indicated that the 
disability had been rated under Code 6299-6206 from July 21, 
1957.  This appeal was initiated from the April 1993 rating 
decision.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and the duty to 
assist the veteran has been satisfied.  

2.  The veteran's scar behind the left ear is no more than 
moderately disfiguring.   

3.  The evidence shows no more than a slightly disfiguring 
scar of the neck.  

4.  The veteran does not have more than moderate injury to MG 
XXII as a result of a shrapnel wound injury. 

5.  The evidence shows Level II hearing for the right ear and 
Level IV hearing for the left ear.  






CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a scar behind 
the left auricle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (1999).  

2.  The criteria for a compensable rating for a scar of the 
neck have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 4.118, Diagnostic Code 7800 (1999). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to MG XXII have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code, 5322 (1999).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained 
shell fragment wounds to the left mastoid region and the 
neck.  He also sustained shell fragment wounds to the left 
thigh, left arm and right chest.  The service medical records 
describe the injury to the left mastoid region as a two-inch 
laceration.  The service medical records do not indicate 
whether there was muscle damage.  They show that the mastoid 
wound was healed by June 1945.  

In February 1946, the RO granted service connection for 
injury to the left mastoid region, left thigh, right forearm 
and right chest.  The RO assigned a combined 10 percent 
rating, effective January 14, 1946.  

The veteran underwent a medical examination in July 1946.  
The examiner incorrectly refers to the injury as an injury to 
the right mastoid area rather than the left mastoid area.  
Physical examination showed a slightly tender and somewhat 
adherent scar over the mastoid area.  The diagnoses included 
cicatrix of the mastoid area, which was and slightly tender 
and adherent.  

In December 1946, the RO granted service connection for 
moderate muscle injury to the left mastoid region, MG XXII, 
with mixed deafness.  The RO assigned a separate 10 percent 
rating, effective January 14, 1946.  The RO assigned a 
combined 40 percent disability rating for all residuals, 
effective January 14, 1946.  

VA x-ray examination of the cervical spine in October 1947 
showed that the vertebrae were normal and there was no bony 
change.  The findings were negative for bone or joint 
pathology.  

The veteran underwent a VA medical examination in March 1948.  
VA x-ray examination of the cervical spine in March 1948 
showed no definite evidence of bone or joint abnormality.  
The diagnoses included an adherent, symptomatic cicatrix of 
the left mastoid area.  

In April 1948, the RO increased the disability rating to 30 
percent for severe muscle injury to the left mastoid region, 
MG XXII, with mixed deafness, effective March 29, 1948.  

The veteran underwent a VA medical examination in March 1948.  
The scar of the left mastoid area was described as rugged in 
nature and moderately attached to the underlying tissue.  The 
examiner also noted that there was a scar inside the external 
ear on the prominent part of the cartilage, which was due to 
shrapnel.  The diagnoses included a healed traumatic cicatrix 
of the left mastoid area.  

The veteran underwent a VA medical examination in September 
1956, which showed a two-inch scar in the lower part of the 
mastoid cavity radiating toward the neck structure.  The 
examiner described the scar as asymptomatic.  

In May 1957, the RO reduced the disability rating for wounds 
of the left mastoid region with defective hearing from 30 
percent to 10 percent, effective July 21, 1957, based on 
medical findings reported on the September 1956 VA 
examination.   

The veteran underwent a VA medical examination in March 1958.  
Physical examination showed a keloidal scar inside the left 
ear lobe and a small keloidal scar in the left mastoid 
region.  The examiner described the scars as asymptomatic.  

The veteran appealed the May 1957 rating decision to the 
Board.  The Board remanded the case in August 1958 for 
additional medical development.  

When the veteran underwent a VA medical examination in 
October 1958, he complained of a pulling sensation when 
turning his head.  Physical examination showed a two-inch 
scar of the left mastoid region, which was well healed and 
very minimally attached to the underlying integument.  
Motions of the head were within normal range.  The examiner 
stated that the scar of left mastoid area did not impair 
motion and it was nondisfiguring except when viewed from the 
side.  The examiner concluded that the scar was slightly 
adherent to the underlying fascia.  The veteran also 
underwent a VA audiological examination and an ear, nose and 
throat examination in November 1958.  The diagnoses included 
residuals of shell fragment wounds to the left ear lobe and 
mastoid region, which were asymptomatic, and mild hearing 
defect.  

In June 1959, the Board affirmed the RO's reduction of the 
combined disability rating to 30 percent.  

In January 1993, the veteran sought an increased rating for 
his shell fragment wound residuals with Muscle Group XXII 
damage, bilateral hearing loss and post-operative scar.  

A VA audiological evaluation was afforded to the veteran in 
March 1993.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
45
LEFT
45
30
60
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  

The evidence shows the veteran underwent additional 
examinations and audiological testing in May and August 1993, 
September 1993, September 1994, October 1995 and February 
1997.  The examiners did not certify the audiological test 
results but reported that the tests showed mild-to-severe 
sensorineural hearing loss in the left ear and moderate 
sensorineural hearing loss in the right ear at the 3,000-
hertz level and above.  

The veteran underwent a VA audiological examination for 
rating purposes in May 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
45
LEFT
40
35
65
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  

The veteran underwent a VA ear, nose and throat examination 
in May 1997.  The examiner noted review of the claims folder.  
Physical examination showed the auricle, external auditory 
canals, tympanic membranes, tympanum and mastoids were all 
normal.  The examiner noted that the audiogram showed an 
asymmetric hearing loss with hearing loss greater on the left 
than the right.  

In March 1998 the Board remanded the case to the RO for 
further development.  

The veteran underwent audiological testing in May 1998.  The 
examiner did not certify the audiological test results but 
reported that the testing showed mild-to-severe sensorineural 
hearing loss in the left ear and a moderate sensorineural 
hearing loss in the right ear at the 3,000-hertz level and 
above.  

The veteran underwent a VA audiological evaluation for rating 
purposes in February 1999.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
55
LEFT
45
40
60
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 in the left ear.  The 
diagnosis was asymmetrical sensorineural hearing loss, 
bilaterally.  

The veteran also underwent a medical examination in February 
1999.  The examiner, who reviewed the claims folder, noted 
the sites of the veteran's shrapnel injuries, which included 
behind the left ear and on the left side of the neck.  The 
examiner stated that all the shrapnel injuries were 
superficial and did not result in injuries to major 
structures, fractures, or nerve injuries.  The veteran stated 
that the scar over the left mastoid caused pain when turning 
his head to the right side because this movement stretched 
the scar.  The veteran had no symptoms regarding the other 
scars.  Physical examination disclosed a one and one-half 
inch scar behind the left ear lobe extending from the level 
of the middle of the ear down and backwards over the mastoid.  
There was also a one-half inch scar in the middle of the neck 
on the left side.  The examiner stated that there were no 
functional defects observed during the examination.  All the 
scars were superficial, not adherent to the underlying 
tissue, and nontender.  The examiner stated that the scar 
over the left mastoid was not adherent to the underlying 
tissue or bone and it was freely mobile and could easily be 
pulled away from the skin.  No significant tenderness was 
elicited on pressure or pull of the mastoid scar.  Tinel's 
sign was negative over the mastoid scar and no 
hypersensitivity was observed in the area.  The examiner 
referred the veteran for color photographs of the scars.  
These photographs were obtained and are included with the 
examination report.  

In a March 2000 rating decision the RO provided separate 
disability ratings for the scars of the neck and behind the 
left ear, bilateral hearing loss and the residuals of the 
shrapnel wound that include MG XXII damage.  

When the veteran underwent a VA audiological evaluation in 
April 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
60
LEFT
50
45
60
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 in the left ear.  The 
diagnosis was asymmetrical sensorineural hearing loss, 
bilaterally.  

The veteran also underwent a medical examination in April 
2000 by the same physician who performed the February 1999 
examination.  The examiner reviewed the claims folder, and 
noted the sites of the shrapnel injuries, which included 
behind the left ear and on the left side of the neck.  The 
examiner specifically stated that all the shrapnel injuries 
did not result in any fractures, injuries to the contents of 
the chest or abdomen, or damage to any major nerve or blood 
vessel.  The veteran again stated that the scar over the left 
mastoid caused pain when turning his head to the right 
because this movement stretched the scar.  He had no symptoms 
regarding the other scars, including weakness or loss of 
sensation.  Physical examination disclosed a one and one-half 
inch scar behind the left ear lobe extending from the level 
of the middle of the ear down and backwards over the mastoid.  
There was also a one-half inch scar in the middle of the neck 
on the left side.  The examiner stated that all the scars 
were superficial and not adherent to the underlying tissue.  
They were also nontender to pressure and not sensitive to 
touch.  The examiner stated that the scar over the left 
mastoid was not adherent to the underlying tissue or bone and 
it was freely mobile and could easily be pulled away from the 
skin.  No significant tenderness was elicited on pressure or 
pull of the mastoid scar.  There was a negative Tinel's sign 
over the mastoid scar and no hypersensitivity was observed in 
the area.  Muscle strength testing of the neck muscles was 
okay except that left lateral rotation force appeared to be 
slightly less than the right lateral rotation.  The examiner 
noted that there had been no change since the color 
photographs were obtained in February 1999.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The Schedule provides a noncompensable rating for disfiguring 
scars of the head, face, and neck, which are no more than 
slight.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  A 
10 percent rating is warranted for moderately disfiguring 
scars of the head, face, and neck.  A 30 percent rating is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent rating is warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (1999).  

The Schedule provides a 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration or for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  The Schedule provides 
that other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.87 of the Schedule.  Evaluations of bilateral 
hearing loss range from zero percent to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) 
(effective June 10, 1999) (38 C.F.R. § 4.85 was amended on 
June 10, 1999 but with no substantive changes in the language 
with regard to hearing disabilities that are not considered 
"exceptional patterns of hearing impairment" under the 
amended 38 C.F.R. § 4.86).  The assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Schedule provides a zero percent rating for slight injury 
to MG XXII, a 10 percent rating for moderate injury to MG 
XXII, a 20 percent rating for moderately severe injury to MG 
XXII, and a 30 percent rating for severe injury to MG XXII.  
38 C.F.R. § 4.73, Diagnostic Code 5322 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1998).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purposes of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.  

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for 
Treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, worse than 
those shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars 
indicating wide damage to muscle groups 
in missile track.  Palpation shows loss 
of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves 
will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Analysis
Preliminary Matter

It must be noted initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the RO has obtained VA 
outpatient treatment records identified by the veteran and 
afforded him several VA compensation examinations, the 
reports of which are of record.  Although the veteran 
contends that there are outstanding VA treatment records from 
1946 to 1948 and 1951 that have not been obtained, review of 
the claims folder shows that these records were previously 
obtained.  In any event, these records are not relevant to 
the current severity of the veteran's service-connected 
disabilities at issue.  Francisco, 7 Vet. App. 55.  Thus, the 
Board finds that all relevant evidence has been obtained and 
that the duty to assist has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A)

Scars

The veteran contends that the scar over the left mastoid 
causes pain when turning his head to the right side because 
this movement stretches the scar; however, he does not 
contend that the residual scar of the neck, itself, is tender 
and painful.  

The service medical records show that the veteran sustained 
shell fragment wounds to the left mastoid region and the 
neck, describing the injury to the left mastoid region as a 
two-inch laceration.  These records show that the mastoid 
wound was healed by June 1945.  

As the evidence does not show that the superficial scars are 
poorly nourished with repeated ulceration or that they are 
tender and painful on objective demonstration, a compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7803 or 
Diagnostic Code 7804 is not warranted. 

Although the veteran complained of pain at the site of the 
mastoid scar during the February 1999 VA examination, the 
examiner stated that the scar over the left mastoid was not 
adherent to the underlying tissue or bone, and it was freely 
mobile and could easily be pulled away from the skin.  The 
examiner stated that there was no significant tenderness 
elicited on pressure or pull of the mastoid scar and noted 
that there was no hypersensitivity in the area.  In fact, the 
examiner determined that all the residual scars were 
superficial, not adherent to the underlying tissue and 
nontender.  The same physician performed the April 2000 VA 
examination and reported similar findings.  The physician 
stated that the scars were nontender to pressure and not 
sensitive to touch, and there was no significant tenderness 
elicited on pressure or pull of the mastoid scar.  The 
physician concluded that the scars were not tender or painful 
on objective demonstration.  Accordingly, the criteria for a 
compensable rating are not met under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The evidence also does not show that these scars cause 
limitation of function of the neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  During the February 1999 VA 
examination, the examiner specifically stated that all the 
shrapnel injuries were superficial and did not result in 
injuries to major structures, fractures, or nerve injuries.  
The examiner also stated that there were no functional 
defects observed during the examination.  This examiner 
rendered similar findings during the April 2000 VA 
examination, at which time there was a negative Tinel's sign 
over the mastoid scar and muscle strength testing of the neck 
muscles was okay except for a slight reduction in left 
lateral rotation force when compared to right lateral 
rotation.  This evidence does not support a finding of 
limitation of function due to the scar.  

During the February 1999 and April 2000 VA examinations, the 
examiner described the mastoid scar as a one and one-half 
inch scar behind the left ear lobe extending from the level 
of the middle of the ear down and backward over the mastoid.  
The examiner described the other scar as a one-half inch scar 
in the middle of the neck on the left side.  

Since these scars are located on the head and the neck, the 
Board must consider whether they are disfiguring, and, if so, 
to what degree.  The determinative issue in this case is not 
medical in nature and is observable to a lay person.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Inasmuch as the 
February 1999 examiner obtained color photographs of the 
residual scars, a medical opinion as to whether they are 
disfiguring is not required.  The left mastoid scar is behind 
the ear and cannot be observed when facing the veteran.  
Additionally it has been described as only an inch and a half 
in size and at least part of it would be concealed by the 
auricle.  Arguably it could be described as moderately 
disfiguring but certainly no more than that, particularly in 
view of its size and location.  Thus affording the veteran 
the benefit of the doubt, a 10 percent rating will be granted 
for that scar.  The other scar, which is on the left side of 
the neck, is only one half inch in size and has been 
described as nonsymptomatic and nondisabling.  Moreover, 
based on the pictures the scar could not be said to be more 
than slight.  Thus a compensable rating for that scar is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7800 (1999). 

Residuals of Injury to MG XXII

In December 1946, the RO granted service connection for 
moderate muscle injury to MG XXII and assigned a separate 10 
percent rating, effective January 14, 1946.  As explained in 
the introduction, above, this disability evaluation has been 
in place for more than twenty years and it is protected.  
38 C.F.R. § 3.951 (1999).  

Although the more recent medical evidence is more probative 
as to the current severity of the veteran's disability, a 
review of all the evidence establishes that there is no 
appreciable disability as a residual of the injury to MG 
XXII.  The service medical records the shell fragment wound 
injury to the left mastoid region but they do not indicate 
whether there was muscle damage.  Many of the post-service 
medical records rule out injury to that area beyond the 
residual scarring.  For example, x-ray examination of the 
cervical spine in October 1947 showed that the vertebrae were 
normal and the findings were negative for bone or joint 
pathology.  VA x-ray examination of the cervical spine in 
March 1948 showed no definite evidence of bone or joint 
abnormality.  The only indication of underlying pathology is 
the March 1948 finding that the scar was moderately attached 
to the underlying tissue.  However, during examination 
approximately ten years later in October 1958, the examiner 
described the scar as well healed and very minimally attached 
to the underlying integument.  Motions of the head were 
within normal range.  The examiner stated that the scar of 
left mastoid area did not impair motion and concluded that 
the scar was only slightly adherent to the underlying fascia.  
Even if the March 1948 findings indicated damage to MG XXII, 
the October 1958 medical findings show improvement of the 
impairment and none of these findings would have established 
moderately severe injury to MG XXII.  38 C.F.R. §§ 4.73, 
Diagnostic Code 5322.  

The most probative evidence regarding whether an increased 
rating is warranted based on injury to MG XXII is the current 
VA medical examination findings.  The Board notes that the 
veteran does not contend that he experiences difficulty with 
respiration or deglutition.  His only contention is that the 
scar over the left mastoid causes pain when turning his head 
to the right side because this movement stretches the scar.  
The examiner who performed the February 1999 and April 2000 
VA examinations specifically concluded that all the shrapnel 
injuries were superficial and did not result in injuries to 
major structures, fractures, or nerve injuries.  The examiner 
also stated that there were no functional defects observed 
during the examination.  Muscle strength testing of the neck 
muscles showed only a slight reduction in left lateral 
rotation force when compared to right lateral rotation.  This 
deficit, described as "slight" by the examiner, does not 
support a finding of more than moderate injury to MG XXII, as 
is required for an increased rating.  38 C.F.R. §§ 4.73, 
Diagnostic Code 5322.  

Thus, the Board concludes that the evidence does not show 
moderately severe injury to MG XXII and that the criteria for 
a rating in excess of 10 percent for residuals of an injury 
to MG XXII have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code, 5322 (1999).

Bilateral Hearing Loss

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The veteran contends that his hearing loss has progressively 
worsened over the years.  He maintains that he has increased 
difficulty understanding conversational speech when there is 
background noise present.  He also maintains that his 
comprehension has worsened.  

The Board has reviewed all of the VA audiometry reports since 
March 1993; however, some are not for rating purposes and are 
inadequate for evaluating the claim.   

The March 1993 VA audiometry results show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
45
LEFT
45
30
60
60
55

The average pure tone threshold was 33 decibels in the right 
ear and 51 decibels in the left ear, with speech recognition 
ability of 96 percent in each ear.  This shows level I 
hearing in both ears and does not support a compensable 
rating.  

On May 1997 VA audiometry, the pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
55
45
LEFT
40
35
65
70
65

The average pure tone threshold was 35 decibels in the right 
ear and 59 decibels in the left ear.  There was speech 
recognition ability of 92 percent in each ear.  This shows 
level I hearing in the right ear and level II hearing in the 
left ear, which do not support a compensable rating.  

The February 1999 VA audiometry test results show pure tone 
thresholds, in decibels, as follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
55
LEFT
45
40
60
70
65

The average pure tone threshold was 43 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 88 in the left ear, equating to level I hearing 
in the right ear and level III hearing in the left ear.  
Again, the test results do not support a compensable rating.

The April 2000 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
60
LEFT
50
45
60
70
75

The average pure tone threshold was 45 decibels in the right 
ear and 63 decibels in the left ear, and speech recognition 
ability was 84 percent in the right ear and 80 in the left 
ear.  This evidence shows level II hearing in the right ear 
and level IV hearing in the left ear.  While the evidence 
shows test findings consistent with some increase in hearing 
loss, none of the results, including those of April 2000, 
meet the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  


ORDER

A 10 percent rating for a scar of the left mastoid area is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

A compensable rating for a scar of the neck is denied.  

A rating in excess of 10 percent for residuals of an injury 
to MG XXII is denied.  

A compensable rating for bilateral hearing loss is denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 



